      Case 8:20-cr-00100-DMG Document 1 Filed 08/03/20 Page 1 of 4 Page ID #:1




 1                                                              8/3/2020
 2                                                                eva


 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               SA CR No.   8:20-cr-00100-JLS
11             Plaintiff,                    I N F O R M A T I O N
12                     v.                    [18 U.S.C. § 371: Conspiracy]
13   SOBER LINING,
14             Defendant.
15

16        The United States Attorney charges:
17                                [18 U.S.C. § 371]
18   A.   INTRODUCTORY ALLEGATIONS
19        1.      At times relevant to this Information:
20                a.   Defendant SOBER LINING was a corporation based in
21   Orange County, within the Central District of California, that
22   provided referral services to individuals seeking substance abuse
23   treatment.    Defendant SOBER LINING marketed its placement services to
24   individuals throughout the United States through online marketing and
25   other means.
26                b.   Entity A was an alcohol and drug treatment provider
27   that provided substance abuse treatment to patients.          Entity A billed
28   insurance companies for treatment provided to patients.
      Case 8:20-cr-00100-DMG Document 1 Filed 08/03/20 Page 2 of 4 Page ID #:2




 1                c.   Payment for the referral of patients is unlawful under

 2   California Insurance Code § 750.

 3   B.   THE OBJECT OF THE CONSPIRACY

 4        2.      Beginning on an unknown date but no later than 2014 and

 5   continuing through at least 2018, in Orange County, within the

 6   Central District of California, and elsewhere, defendant SOBER LINING

 7   knowingly conspired with others known and unknown to the United

 8   States Attorney to commit an offense against the United States,

 9   namely, use of an interstate facility in aid of bribery, in violation

10   of Title 18, United States Code, Section 1952(a)(3).

11   C.   THE MANNER AND MEANS OF THE CONSPIRACY

12        3.      The object of the conspiracy was to be carried out, and was

13   carried out, in substance, as follows:

14                a.   Defendant SOBER LINING would solicit prospective

15   patients seeking substance abuse treatment through online marketing

16   and other means.

17                b.   The prospective patients would contact defendant SOBER

18   LINING, and defendant SOBER LINING would consult with the prospective

19   patients about their treatment needs.

20                c.   Defendant SOBER LINING would refer the prospective

21   patients to substance abuse treatment providers in exchange for cash

22   payments from the providers receiving the referrals.

23                d.   To conceal the true purpose of the payments, defendant

24   SOBER LINING and the substance abuse treatment providers would enter

25   into sham contracts that falsely stated that defendant SOBER LINING

26   would provide “marketing” services to the substance abuse treatment

27   providers.

28

                                         2
      Case 8:20-cr-00100-DMG Document 1 Filed 08/03/20 Page 3 of 4 Page ID #:3




 1                d.   Defendant SOBER LINING would request payment from the

 2   substance abuse providers by sending through use of the mail and

 3   interstate wirings invoices for payment for the purported marketing

 4   services.

 5                e.   The substance abuse treatment providers would pay

 6   defendant SOBER LINING $4,000 to $7,500 for each patient referred.

 7                e.   The substance abuse providers would use the mail and

 8   interstate wirings to bill insurance companies for services provided

 9   to the patients referred through the bribery and kickback scheme.

10   D.   OVERT ACTS

11        4.      On or about the following dates, in furtherance of the

12   conspiracy and to accomplish its object, defendant SOBER LINING,

13   together with others known and unknown to the United States Attorney,

14   committed and willfully caused others to commit the following overt

15   acts, among others, within the Central District of California and

16   elsewhere:

17        Overt Act No. 1:    On April 4, 2018, defendant SOBER LINING sent

18   Entity A via the mail an invoice for $6,500 for purported “marketing”

19   services, which was actually an invoice for a kickback payment for

20   the referral of a patient.

21        Overt Act No. 2:    On April 11, 2018, defendant SOBER LINING sent

22   Entity A via the mail an invoice for $6,500 for purported “marketing”

23   services, which was actually an invoice for a kickback payment for

24   the referral of a patient.

25        Overt Act No. 3:    On April 24, 2018, defendant SOBER LINING sent

26   Entity A via the mail an invoice for $6,500 for purported “marketing”

27   services, which was actually an invoice for a kickback payment for

28   the referral of a patient.

                                         3
      Case 8:20-cr-00100-DMG Document 1 Filed 08/03/20 Page 4 of 4 Page ID #:4




 1        Overt Act No. 4:    On May 11, 2018, defendant SOBER LINING sent

 2   Entity A via the mail an invoice for $6,500 for purported “marketing”

 3   services, which was actually an invoice for a kickback payment for

 4   the referral of a patient.

 5        Overt Act No. 5:    On June 22, 2018, defendant SOBER LINING sent

 6   Entity A via the mail an invoice for $6,500 for purported “marketing”

 7   services, which was actually an invoice for a kickback payment for

 8   the referral of a patient.

 9                                     NICOLA T. HANNA
                                       United States Attorney
10

11

12                                     BRANDON D. FOX
                                       Assistant United States Attorney
13                                     Chief, Criminal Division
14                                     RANEE A. KATZENSTEIN
                                       Assistant United States Attorney
15                                     Chief, Major Frauds Section
16                                     JOSEPH T. MCNALLY
                                       Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28

                                         4
